 

Exhibit 10ak

Performance STOCK UNIT AWARD AGREEMENT

(CA Employee)

This Performance Stock Unit Award Agreement (the “Agreement”) is made as of the
___ day of March, 2018 between Myers Industries, Inc., an Ohio corporation (the
“Company”), and __________________, an employee (the “Employee”) of the Company
or one or more of its Subsidiaries.

WHEREAS, the Company has heretofore adopted the 2017 Incentive Stock Plan of
Myers Industries, Inc., as amended and restated (the “Plan”); and

WHEREAS, it is a requirement of the Plan that a Performance Stock Unit Award
Agreement be executed to evidence the Performance Stock Units awarded to the
Employee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant of Performance Stock Units.  The Company hereby grants to the Employee
an Award of Performance Stock Units (such number to be determined as set forth
in Section 4(b) based on a target award of ____________  Performance Stock
Units) on the terms and conditions set forth herein and in the Plan.  Each
Performance Stock Unit represents the right of the Employee to receive the
payment of one Share on the date that payment is made.

2.Defined Terms.  Capitalized terms not defined herein shall have the meanings
ascribed to them in the Plan.  For purposes of this Agreement, the following
terms shall have the meanings set forth below:

(a)“Free Cash Flow as a Percentage of Sales” means the total Free Cash Flow over
the Performance Period compared against total Sales over the Performance Period,
with such adjustments as may be approved by the Compensation Committee of the
Company’s Board of Directors, in its discretion.

(b)“Adjusted EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization in each case as set forth on the Company’s audited
financial statements for the fiscal year with such adjustments as may be
approved by the Compensation Committee of the Company’s Board of Directors, in
its discretion.

(c)Unless otherwise defined in a written agreement between Employee and the
Company, “Cause” means:

 

(i)

The commission by the Employee (evidenced by a conviction or written, voluntary
and freely given confession) of a criminal act constituting a felony or
involving fraud or moral turpitude;

10834781 v1

29661647.2

--------------------------------------------------------------------------------

 

 

(ii)

The repeated failure of the Employee to follow the reasonable directives of the
Employee’s superiors after having been given written notice thereof; or

 

(iii)

Commission by the Employee of any act, which both (A) constitutes gross
negligence or willful misconduct and (B) has a materially adverse effect on the
Company’s operations, properties or business relationships.

(d)“Cumulative EBITDA” means the sum of Adjusted EBITDA for each year of the
Performance Period.

(e)“Disability” means a physical or mental incapacity that prevents the
Executive from performing his duties for a total of one hundred eighty (180)
days in any twenty four (24) month period.

(f)“Free Cash Flow” means  cash from continuing operations less capital
expenditures.

(g)Unless otherwise defined in a  written agreement between the Employee and the
Company, “Good Reason” means the occurrence of one or more of the following
conditions arising without the consent of the Employee:

 

(i)

A material diminution in the Employee’s annual base salary;

 

(ii)

A material diminution in the Employee’s duties and responsibilities; or

 

(iii)

A material change in the geographic location at which the Employee must perform
his duties.

In order for a condition to constitute Good Reason, the Employee must provide
written notice to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Employee actually becoming aware of such
condition, if later), upon receipt of such notice, the Company shall have a
period of thirty (30) days during which it may remedy the condition. 
Furthermore, to constitute Good Reason, the Employee must voluntarily terminate
employment with the Company within one hundred eighty (180) days following the
initial existence of the condition (or within one hundred eighty (180) days
following the Employee actually becoming aware of such condition, if later). 
The parties agree that “Good Reason” will not be deemed to have occurred merely
because the Company becomes a subsidiary or division of another entity following
a Change of Control.

(a) “Performance Goals” mean Cumulative EBITDA and Free Cash Flow as a
Percentage of Sales established by the Compensation Committee of the Company’s
Board of Directors within ninety (90) days after the commencement of the
Performance Period.

2

10834781 v1

29661647.2

--------------------------------------------------------------------------------

 

(b)“Performance Period” means the period commencing on January 1, 2018 and
ending on December 31, 2020.

(c)“Sales”  means net sales.

3.Rights with Respect to Performance Stock Units.  The Performance Stock Units
granted pursuant to this Agreement represent an unfunded and unsecured
obligation of the Company, and the Employee shall have no rights with respect to
the Performance Stock Units other than those of a general creditor of the
Company.  Prior to the issuance of Shares as payment with respect to the
Performance Stock Units, the Employee shall have no voting, dividend or other
rights of ownership in or to the Shares underlying the Performance Stock Units
and shall not be deemed the beneficial owner of such Shares.

4.Restrictions on Number and Vesting of the Performance Stock Units.

(a)Except as otherwise provided in this Agreement, none of the Performance Stock
Units may be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of; provided, however, the right to receive payment with respect to the
Performance Stock Units may be transferred upon the death of the Employee to the
Employee’s Successor.

(b)The number of Performance Stock Units earned shall be determined, and shall
vest, as of December 31, 2020 based on the relative level of achievement of the
Performance Goals as set forth in Exhibit A or earlier, upon an Acceleration
Event (as defined in Section 5).  The number of Performance Stock Units earned
shall be determined by providing equal weight to the Performance Goals (such
number of Performance Stock Units, the “Vested Performance Stock Units”).  The
determination of the Vested Performance Stock Units shall be made by the
Compensation Committee of the Board of Directors in its sole discretion as soon
as administratively possible after the Company’s audited financial statements
are available for the final fiscal year of the Performance Period.  Any
Performance Stock Units or rights to Performance Stock Units that do not become
Vested Performance Stock Units as of December 31, 2020, or earlier upon an
Acceleration Event, shall be immediately and automatically forfeited to the
Company without notice and without consideration.

(c)In the event of the complete termination of the Employee’s employment by the
Company for Cause (as defined herein unless defined in any written agreement
between the Company and the Employee in effect at the time of such termination
of employment) or by the Employee without Good Reason (as defined herein unless
defined in any written agreement between the Company and the Employee in effect
at the time of such termination of employment) prior to the earlier of December
31, 2020 or an Acceleration Event, the Employee’s right to any Stock Units
subject to this Agreement shall be immediately and automatically forfeited to
the Company without notice for no consideration.  For the avoidance of doubt, a
termination by the Employee without Good Reason will not include a termination
by reason of the Employee’s death, disability, retirement on or after the
Employee’s sixty-fifth birthday or a termination by the Employee for Good
Reason.

3

10834781 v1

29661647.2

--------------------------------------------------------------------------------

 

5.Payment and Issuance of Shares.  As soon as administratively practicable
following the determination of the achievement of the Performance Goals for the
Performance Period, but in no event later than March 15 following the end of the
Performance Period (the “Payment Date”), the Company shall make a payment to the
Employee of one Share for every Vested Performance Stock Unit as payment with
respect to each such Vested Performance Stock Unit. For greater certainty, the
Employee shall not be entitled to receive a cash payment from the Company in
respect of any Performance Stock Unit granted hereunder. Notwithstanding the
foregoing, if the Employee’s employment with the Company is terminated prior to
December 31, 2020 by reason of the Employee’s death or disability (an
“Acceleration Event”), then (i) for purposes of determining the number of Vested
Performance Stock Units as of such Acceleration Event, the achievement of the
Performance Goals shall be deemed to be 100% and the award shall be prorated for
the shortened Performance Period (ii) the Company shall make a payment to the
Employee of one Share for every Vested Performance Stock Unit as soon as
reasonably practicable following such Acceleration Event, but in no event later
than thirty (30) days after the date of the Acceleration Event, and (iii) the
Employee will not be entitled to any further payment pursuant to this
Agreement.  For the avoidance of doubt, if the Employee’s employment with the
Company is terminated by reason of retirement on or after the Employee’s
sixty-fifth birthday, by the Company without Cause (as defined herein unless
defined in any written agreement between the Company and the Employee in effect
at the time of such termination of employment) or by the Employee for Good
Reason (as defined herein unless defined in any written agreement between the
Company and the Employee in effect at the time of such termination of
employment), the determination of the number of Vested Performance Stock Units,
and any payment to be made to the Employee with respect to any Vested
Performance Stock Units, shall be made as soon as reasonably practicable
following the determination of the achievement of the  Performance Goals for the
Performance Period, but in no event later than March 15 of the calendar year
following the end of the Performance Period.  In no event will dividends or any
dividend equivalents be paid on Performance Stock Units granted hereunder.  At
the Company’s election, the Company shall cause the Shares delivered as payment
with respect to the Vested Performance Stock Units to either be evidenced by a
book entry account maintained by the Company’s stock transfer agent (the
“Transfer Agent”), by a certificate issued in the Employee’s name, or by
delivery to the Employee’s individual shareholdings account in the Company’s
equity plan manager’s system (“Employee’s Account”).  Upon the earlier of the
date the Shares are evidenced in a book entry account maintained by the Transfer
Agent, the date a certificate for the Shares are issued in the Employee’s name,
or the date transferred to Employee’s Account, the Employee shall be a
shareholder with respect to the Shares and shall have all of the rights of a
shareholder with respect to the Shares, including the right to vote the Shares
and to receive any dividends and other distributions paid with respect to the
Shares.  Employee acknowledges that the Shares are not freely tradeable shares
under Canadian Securities laws.  Notwithstanding anything to the contrary
herein, following a Change of Control of the Company, the Company, at its
election, may elect to make any payment required to be made to the Employee
pursuant to this Section 5 in cash rather than Shares.

6.Taxes.  The Company shall have the right to satisfy any obligation of the
Company to withhold taxes or other amounts with respect to the Vested
Performance Stock Units by withholding Shares otherwise deliverable to the
Employee with respect to the Vested Performance Stock Units having a Fair Market
Value equal to the amount of such tax or other withholdings, provided that the
amount will not result in liability accounting for the Company.  

4

10834781 v1

29661647.2

--------------------------------------------------------------------------------

 

Furthermore, the Company may elect to deduct from any cash payment made to the
Employee pursuant to this Agreement the amount of any taxes or other amounts
which the Company is or will be required to withhold with respect to such cash
payment.

7.No Right to Employment.  Nothing in this Agreement shall confer upon the
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere with or restrict in any way with the right of the
Company or any such Subsidiary to terminate his employment at any time for any
reason whatsoever, with or without Cause.  Employee confirms that he or she is
entering into this Agreement voluntarily and has not been induced to participate
in the Plan by expectation of employment or continued employment.

8.Acknowledgement and Section 409A Compliance.

(a)Employee acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the
Performance Stock Units subject to this Agreement or any other matter, and the
Company has urged the Employee to consult with his own tax advisor with respect
to the income taxation consequences associated with the Performance Stock Units
subject to this Agreement.

(b)It is intended that this Award of Performance Stock Units comply with Section
409A of the Code, and this Award and the terms of this Agreement shall be
interpreted and administered in a manner consistent with such intent, although
in no event shall the Company have any liability to the Employee if this Award
or the terms of this Agreement are determined not to comply with Section 409A of
the Code.  For purposes of this Agreement, termination of employment means a
“separation from service” within the meaning of Treasury Regulations Section
1.409A-1(h).

(c)Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

(d)If the Employee is a “specified employee” within the meaning of Section 409A
of the Code at the time of his “separation from service” within the meaning of
Section 409A of the Code, then any payment otherwise required to be made to him
under this Agreement on account of his separation from service, to the extent
such payment (after taking into account all exclusions applicable to such
payment under Section 409A of the Code) is properly treated as deferred
compensation subject to Section 409A of the Code, shall not be made until the
first business day after (i) the expiration of six months from the date of the
Employee’s separation from service, or (ii) if earlier, the date of the
Employee’s death.

9.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Performance Stock Units are granted are hereby
incorporated by reference and made a part hereof as if specifically set forth
herein, and to the extent of any conflict between this Agreement and the terms
contained in the Plan, the Plan shall control.  To the

5

10834781 v1

29661647.2

--------------------------------------------------------------------------------

 

extent any capitalized terms are not otherwise defined herein, they shall have
the meanings set forth in the Plan.

10.Invalidity of Provisions.  The invalidity or unenforceability of any
provision of this Agreement as a result of a violation of any state or federal
law, or of the rules or regulations of any governmental regulatory body, shall
not affect the validity or enforceability of the remainder of this Agreement.

11.Waiver and Modification.  The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereto.

12.Interpretation.  All decisions or interpretations made by the Committee with
regard to any question arising under the Plan or this Agreement as provided by
Section 4 of the Plan, shall be binding and conclusive on the Company and the
Employee.

13.Multiple Counterparts.  This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement.  The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

14.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set his hand, all as of the day and year first
above written.

MYERS INDUSTRIES, INC.

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

, Employee




6

10834781 v1

29661647.2

--------------------------------------------------------------------------------

 

Exhibit A

[g2018030921133440752789.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Myers Industries Performance Share Calculation

 

 

 

in millions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

10834781 v1

29661647.2